UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of January, 2015 Commission File Number 000-28996 ELBIT IMAGING LTD. (Translation of Registrant’s Name into English) 5 KINNERET STREET, BNEI BRAK, ISRAEL (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): 1 EXHIBIT 99.1 OF THIS REPORT ON FORM 6-K IS HEREBY INCORPORATED BY REFERENCE INTO ELBIT IMAGING LTD.’S REGISTRATION STATEMENT ON FORM F-3 (REGISTRATION STATEMENT NO. 333-172122) ANDREGISTRATION STATEMENTS ON FORM S-8 (REGISTRATION STATEMENTS NOS. 333-117509, 333-130852, 333-136-152820), AND TO BE A PART THEREOF FROM THE DATE ON WHICH THIS REPORT IS SUBMITTED, TO THE EXTENT NOT SUPERSEDED BY DOCUMENTS OR REPORTS SUBSEQUENTLY FILED OR FURNISHED. CONTENTS This Report on Form 6-K of Elbit consists of the following document, which is attached hereto and incorporated by reference herein: Press Release: ELBIT IMAGING LTD. ANNOUNCES RESULTS OF ITS EXTRAORDINARY GENERAL MEETING SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: January 8, 2015 ELBIT IMAGING LTD. (Registrant) By: /s/ Ron Hadassi ————— Ron Hadassi Chairman of the Board of Directors and Acting CEO 2 EXHIBIT INDEX EXHIBIT NO. DESCRIPTION Press Release: ELBIT IMAGING LTD. ANNOUNCES RESULTS OF ITS EXTRAORDINARY GENERAL MEETING 3
